DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/492,230, application filed on 09/09/2019, and Preliminary Amendment filed on 12/12/2019.  Claims 1-13 are currently amended by Applicant.  Claims 1-13 are currently pending in this application. 

Priority
3.            Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.            The information disclosure statement (IDS) submitted on 09/09/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
5.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

6.          Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Werner et al. (US PG Pub No. 2013/0200731).

7.          With respect to claim 1, Werner teaches:
An electrical discharge circuit for discharging a capacitor (electrical discharge circuit, Abstract), including: 
two interface terminals (see terminals at power supply at Fig 1, connected across power supply, switch, capacitor and discharge resistors, para 13, 29-30), 
to which the capacitor is configured to be connected and across which a capacitor voltage is present (see capacitor, and terminals at power supply at Fig 1, connected across power supply, switch, capacitor and discharge resistors, para 13, 29-30), 
a current-consuming electrical circuit connected between the two interface terminals and configured to consume a discharge current from the capacitor (see discharging the capacitor across resistors, para 13-15, 29-30); and 
an electrical control circuit for controlling the current-consuming electrical circuit (a control system for controlling/activating the discharge circuits, para 11, 29-30), 
the electrical control circuit being connected between the two interface terminals so as to receive the capacitor voltage (see controller 18 of Fig 3, which controls the discharge circuits of the power supply network, para 31), 
wherein the electrical control circuit is configured to: 
(if vehicle is in operation and voltage is above a threshold, then no need to activate discharge circuit for safety, para 1, 30), and 
activate the current-consuming electrical circuit when the capacitor voltage across the two interface terminals is below the predefined threshold (discharging circuit is activated to ensure voltage present is below a predetermined voltage level when the vehicle has stopped operating, para 1, 30),  
wherein the electrical control circuit is configured to be supplied with electrical power exclusively via the two interface terminals (see Figs 1 and 3, showing supply terminals across electrical control circuit, capacitor, and discharging resistors and switches, para 1, 29-31).

8.          With respect to claim 2, Werner teaches:
wherein the current-consuming electrical circuit comprises: 
a first transistor having a current input terminal (see transistor and other circuit equipment at discharging circuit, para 8), 
a current output terminal and a control terminal (see control circuit 18 in Fig 5, which carries terminals to discharge elements and power supply network), 
the discharge current being configured to flow through the first transistor by entering via the current input terminal and exiting via the current output terminal (see Fig 3, 5, see para 1, 29-31, discharge current to flow to other terminals),  and 
wherein the electrical control circuit is connected to the control terminal of the transistor and is configured both to deactivate the current-consuming electrical circuit by (see opening and closing switches at current-consuming discharge elements, par 1, 29-31).

9.          With respect to claim 3, Werner teaches:
wherein the current output terminal is connected to the control terminal to stabilize the first transistor (see para , 29-31 Figs 1, 3 and 5, current output at control terminal of control circuit).

10.          With respect to claim 4, Werner teaches:
wherein the current-consuming electrical circuit includes a Zener diode connected between the current output terminal and the control terminal to stabilize the first transistor (see diode which allows the flow of current, para 29).

11.          With respect to claim 5, Werner teaches:
wherein the electrical control circuit comprises: a second transistor having a current input terminal, a current output terminal and a control terminal, the current input terminal of the second transistor being connected to the control terminal of the first transistor, and at least one Zener diode connected between the control terminal of the second transistor and one of the two interface terminals (see diode which allows current to flow, and discharge circuit which allows for discharge of excess current to current consuming switch/transistor, para 1, 29-30, Figs 1, 3 and 5).

Werner teaches:
said circuit being a passive circuit (see passive conductor parts at discharging circuit and control element, para 1, 29-30, Figs 1, 3 and 5).

13.          With respect to claim 7, Werner teaches:
a capacitor (see capacitor at Fig 3, @ 1); 
an electrical discharge circuit for discharging the capacitor as claimed in claim 1 (see discharge circuit, para 1, 29-31, Figs 1, 3 and 5); 
an electrical power supply device having two power supply terminals for supplying electrical power via the two power supply terminals (see power supply system supplying current/power to terminals across capacitor, switching transistors, diode, and resistors, Figs 1, 3, and 5, para 1, 29-30); and 
an electrical power receiving device connected to the two interface terminals and configured to receive the electrical power supplied by the electrical power supply device (Figs 1 and 3, showing supply terminals across electrical control circuit, capacitor, and discharging resistors and switches, para 1, 29-31).

14.          With respect to claim 8, Werner teaches:
wherein the electrical power supply device applies a DC supply voltage (see DC voltage, para 29).

15.          With respect to claim 9, Werner teaches:
wherein the DC supply voltage is higher than 300 V (para 1, 29-30, Figs 1, 3 and 5).

16.          With respect to claim 10, Werner teaches:
(diode which allows current to flow, and discharge circuit which allows for discharge of excess current to current consuming switch/transistor, para 1, 29-30, Figs 1, 3 and 5).

17.          With respect to claim 11, Werner teaches:
wherein the electrical power supply device comprises one selected from the group consisting of: a battery charger and a battery (see battery at high-voltage network, para 1, 29-30, Figs 1, 3 and 5).

18.          With respect to claim 12, Werner teaches:
wherein the electrical power receiving device comprises one selected from the group consisting of: a battery and an inverter (para 1, 29-30, Figs 1, 3 and 5).

19.          With respect to claim 13, Werner teaches:
A motor vehicle including an electrical system as claimed in claim 7 (see vehicle, para 1, 29-30, Figs 1, 3, and 5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851